IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JAMES D. SCHNELLER,                      : No. 129 MM 2015
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
DELAWARE COUNTY COURT OF                 :
COMMON PLEAS, DELAWARE COUNTY            :
OPEN RECORDS OFFICER,                    :
                                         :
                  Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2015, the Petition for Review and the

Application for Leave to Amend are DENIED.